Name: Council Regulation (EEC) No 3486/82 of 10 December 1982 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the People' s Democratic Republic of Algeria fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Algeria, for the period 1 November 1982 to 31 October 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12 . 82 Offidal Journal of the European Communities No L 372 / 7 COUNCIL REGULATION (EEC) No 3486 / 82 of 10 December 1982 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the People's Democratic Republic of Algeria fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil , originating in Algeria , for the period 1 November 1982 to 31 October 1983 HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the People's Democratic Republic of Algeria fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil falling within subheading 15.07 A I of the Common Customs Tariff and originating in Algeria , for the period from 1 November 1982 to 31 October 1983 , is hereby approved on behalf of the Community . The text of the Agreement is annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria (*), which entered into force on 1 November 1978 , and in particular Annex B thereof, Having regard to the recommendation from the Commission , Whereas it is necessary to approve the Agreement in the form of an exchange of letters between the European Economic Community and the People's Democratic Republic of Algeria fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil , falling within subheading 15.07 A I of the Common Customs Tariff and originating in Algeria , for the period from 1 November 1982 to 31 October 1983 , Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1982 . For the Council The President G. FENGER M0LLER H OJ No L 263 , 27 . 9 . 1978 , p . 2 .